Citation Nr: 0505677	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-15 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hip disability.  
 
2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
joint condition of the hips, and denied a claim for an 
increased evaluation for service-connected chondromalacia of 
the right knee, evaluated as 10 percent disabling.  The 
veteran appealed, and in June 2003, the Board remanded the 
claim for additional development.  


FINDINGS OF FACT

1.  The veteran does not currently have a hip disability.  

2.  The veteran's service-connected chondromalacia of the 
right knee is productive of no more than slight recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  A hip condition was not incurred or aggravated as a 
result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1998 rating decision that the 
evidence did not show that the criteria for service 
connection for a hip condition, and a rating in excess of 10 
percent for his right knee condition, had been met.  Those 
are the key issues in this case, and the rating decision, as 
well as the statement of the case (SOC) and three 
supplemental statements of the case (SSOCs), informed the 
appellant of the relevant criteria.  In addition, in July 
2001, the RO sent the appellant a letter notifying him of the 
VCAA (hereinafter "VCAA notification letter").  This letter 
identified the information and evidence the RO would obtain 
and the information and evidence the appellant was 
responsible to provide.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in July 2001 VCAA notification letter, the 
appellant was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  He was further notified, 
"You can help us with your claim by doing the following: 
tell us about any additional information or evidence that you 
want us to try and get for you."  The appellant was 
requested to identify all relevant treatment for all evidence 
that he desired VA to attempt to obtain.  He was further 
notified that he could submit this evidence on his own.  
Additional evidence was subsequently associated with the 
claims files.  Furthermore, in August 2003, the RO sent the 
veteran a "duty to assist" letter, in which the appellant 
was requested to identify all relevant treatment and to 
complete authorizations (VA Forms 21-4138 and 21-4142) for 
all evidence that he desired VA to attempt to obtain.  It 
appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  

The Board further notes that the July 2001 VCAA notification 
letter was sent to the appellant after the RO's August 1998 
decision that is the basis for this appeal.  See Pelegrini 
II.  In this case, however, the unfavorable RO decision that 
is the basis of this appeal was decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the July 2001 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, after the July 2001 
letter was sent, the case was readjudicated and in October 
2003 and July 2004, a Supplemental Statement of the Case was 
provided to the appellant.  In summary, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining his 
available service medical, and VA treatment records.  The 
appellant has been afforded a VA examination.  An etiological 
opinion has not been obtained with regard to the claim for 
service connection, as the Board has determined that the 
evidence does not show that the appellant has this condition.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  In April 2004, the RO sent the veteran a "duty to 
assist" letter, in which the appellant was requested to 
clarify and identify claimed treatment by VA at a facility in 
Camden, New Jersey.  However, there is no record of a 
response.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Service Connection

The appellant argues that service connection is warranted for 
a hip condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  

The Board finds that the claim must be denied.  The 
appellant's service medical records show multiple complaints 
of joint pains of the lower extremities, but no complaints or 
diagnoses involving the hips.  As for the post-service 
medical evidence, it consists of VA outpatient treatment, 
hospital and examination reports.  These reports show that in 
March 1994 and March 1998 the veteran was noted to have 
"chronic degenerative arthritis" (March 1994), and 
"arthralgia" (March 1998), with no indication of 
involvement of the hips.  In July 1999, he was treated for 
complaints of arthralgia in multiple joints, to include the 
hips, with no abnormalities noted on examination, and no 
relevant diagnosis.  A June 2003 VA examination report shows 
complaints of multiple joint pain and swelling, with 
associated fever, but no specific mention of the hips.  The 
diagnosis was multiple joint pains with etiology 
undetermined.  The examiner noted, "In my opinion, we have a 
patient who complains of multiple joint pains with no 
objective findings to support these claims in either hip or 
the right knee."  Hospital reports, covering treatment 
primarily for psychiatric symptoms between March and April of 
2000, and in April 2002, both contain Axis III diagnoses of 
"arthritis of both knees and hips."  

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show treatment for 
hip symptoms.  After service, the veteran has reported 
occasional hip complaints, however, he is not shown to have 
been diagnosed with a hip disorder.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  In this regard, although some 
treatment reports contain notations of arthritis of the hips, 
these notations appear in hospital reports showing that the 
veteran primarily received treatment for psychiatric 
symptoms.  In fact, there is no X-ray evidence showing that 
the veteran has arthritis of the hips, and a March 2003 VA X-
ray report for the hips indicates that the hips were normal.  
These notations therefore appear to have been entered "by 
history" only.  In addition, the veteran's treatment for hip 
pain, and his "diagnoses" of arthralgia, are insufficient 
to show that the veteran has a hip disorder.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In this regard, 
the June 2003 VA examination report shows that the examiner 
stated that there were no objective findings to support the 
veteran's claims as to his hips.  Finally, the Board notes 
that there is no competent evidence linking a hip condition 
to service.  See 38 C.F.R. § 3.303.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim.  

The Board has considered the written testimony of the 
appellant.  The Board points out that, although a lay person 
is competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the appellant's claim for service 
connection must be denied.  

III.  Increased Rating

In March 1992, the RO granted service connection for 
chondromalacia, right knee.  The RO assigned a 10 percent 
evaluation for this disability.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. §§ 7105(c)(West 
2002).  In May 1998, the veteran filed a claim for an 
increased rating.  In August 1998, the RO denied the claim.  
The veteran has appealed.  

As for the history of the veteran's right knee disorder, see 
38 C.F.R. § 4.1 (2004), his service medical records include a 
physical evaluation board ("PEB") report, dated in April 
1991, which shows that the veteran was noted to have a 
history of complaints of right knee pain, with no evidence of 
fracture or internal derangement.  He was diagnosed with 
conditions that included chondromalacia, right knee.  The PEB 
indicates that the veteran was discharged due to his physical 
disorders.  

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 38 
C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The medical evidence for consideration in this case consists 
of VA treatment and examination reports.  These show 
occasional treatment for complaints of right knee pain.  A 
March 2003 VA X-ray report for the right knee indicates that 
it was normal.  A VA examination report, dated in June 2003, 
shows that the veteran complained of swelling in all of his 
joints, with associated fever at night.  On examination, the 
right knee had extension to 0 degrees and flexion to 135 
degrees.  There was no medial or lateral instability, and no 
joint effusion.  X-rays of all joints were described as 
normal.  The diagnosis was multiple joint pains with etiology 
undetermined.  The examiner noted, "In my opinion, we have a 
patient who complains of multiple joint pains with no 
objective findings to support these claims in either hip or 
the right knee."  

The Board finds that a rating in excess of 10 percent under 
DC 5257 is not warranted.  The June 2003 VA joints 
examination report shows that the right knee had no medial or 
lateral instability.  There is no countervailing medical 
evidence to show that the veteran's right knee is productive 
of moderate recurrent subluxation or lateral instability.  
Therefore, the Board finds that the criteria for a higher 
rating under DC 5257 have not been met.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown , 9 Vet. App. 
7, 9 (1996).

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5256 (2004), a 20 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full  extension or slight flexion.  Under 38 C.F.R. 
§ 4.71a, DC 5260 (2004), a 20 percent evaluation is warranted 
where knee flexion is limited to 30 degrees.  Under 38 C.F.R. 
§ 4.71a, DC 5261 (2004), a 20 percent evaluation is warranted 
where knee extension is limited to 15 degrees.  However, in 
this case there is no evidence of ankylosis of the right 
knee.  The only recorded ranges of motion in the right knee 
are found in the June 2003 VA examination report, which shows 
that the veteran's right knee had flexion to 135 degrees, and 
extension to 0 degrees.  Accordingly, the criteria for a 
compensable rating under DC's 5256, 5260 and 5261 have not 
been met.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca; VAGCOPPREC 9-98.  In this case, the June 2003 
VA examination report shows that on examination, the veteran 
was able to squat and walk without signs of discomfort.  
There was no weakened movement, excessive fatigability or 
incoordination of the right knee.  There was no atrophy.  In 
summary, the medical evidence does not contain evidence of 
such symptoms as neurological impairment, incoordination, 
loss of strength, or any other findings that would support a 
higher rating on the basis of functional loss due to pain.  
Based on the foregoing, the Board finds that, when the range 
of motion in the right knee is considered together with the 
evidence of functional loss due to right knee pathology, the 
evidence does not support a conclusion that the loss of 
motion in the right knee more nearly approximates the 
criteria for a rating in excess of 10 percent under either DC 
5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

The Board notes that as the veteran is not eligible for an 
additional rating for arthritis of the right knee, as there 
is no X-ray evidence of arthritis.  See 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997).  In this regard, hospital reports, 
covering treatment primarily for psychiatric symptoms between 
March and April of 2000, and in April 2002, both contain Axis 
III diagnoses of "arthritis of both knees and hips."  
However, these notations appear in hospital reports showing 
that the veteran primarily received treatment for psychiatric 
symptoms.  In fact, there is no X-ray evidence showing that 
the veteran has arthritis of the hips, see 38 C.F.R. § 4.71a, 
DC 5003, and in fact, a March 2003 VA X-ray report for the 
hips indicates that the hips were normal.  These notations 
therefore appear to have been entered "by history" only.  
Furthermore, the June 2003 VA examination report shows that 
the examiner stated that there were no objective findings to 
support the veteran's claims as to his right knee.  
Therefore, a separate rating for right knee arthritis is not 
warranted.  

Based on the foregoing, the Board finds that the evidence 
shows that a rating in excess of the currently assigned 10 
percent is not warranted for the veteran's chondromalacia of 
the right knee.


IV.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a hip condition is denied.  

A rating in excess of 10 percent for service-connected 
chondromalacia of the right knee is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


